Citation Nr: 0214944
Decision Date: 10/24/02	Archive Date: 02/07/03

DOCKET NO. 99-09 434               DATE OCT 24, 2002

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim for service connection for pyelonephritis.

2. Whether new and material evidence has been submitted to reopen
a claim for service connection for urinary tract infection.

REPRESENTATION

Appellant represented by: Arkansas Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from December 1975 to
December 1979 and from November 1992 to April 1993. She also
apparently served in the Army National Guard.

The veteran was previously denied service connection for
pyelonephritis and urinary tract infection in a 1986 rating action
entered by the Department of Veterans Affairs (VA) regional office
(RO) in North Little Rock, AR. Her present appeal in this regard
arises from an August 1998 rating action. A hearing at which the
veteran testified was conducted at the RO in January 1999, and she
perfected her appeal in April 1999. The case was subsequently
forwarded to the Board of Veterans' Appeals (Board) in Washington,
DC. In December 2000, the Board denied the appeal.

The veteran appealed the Board's decision to the Court of Appeals
for Veterans Claims (Court). In April 2001, upon review of a joint
motion for remand filed by the veteran and the Secretary of VA, the
Court vacated the Board's decision, and remanded the matter to the
Board. After clarifying a question regarding the veteran's
representation in the matter, the Board wrote to her representative
in June 2002, and provided a period of 90 days within which to
submit additional evidence and argument. No response to this letter
was received, and the case was forwarded to the undersigned for her
consideration.

In addition to the foregoing, it is observed that in January 2001,
the veteran filed a motion with the Board to revise its December
2000 decision because she argued it contained clear and
unmistakable error. Since that Board decision has been vacated

- 2 -

by the Court, however, it no longer has any effect. Therefore, no
further action need be taken with respect to this motion.

Further, the Board notes that in a June 1999 rating action, the RO
denied service connection for "abnormal vaginal bleeding to include
infections due to birth control pills and miscarriages." The
veteran then initiated an appeal of this decision in July 1999, and
a statement of the case addressing this matter was issued to her in
August 1999. On a VA Form 9 received later that month, however, the
veteran wrote that she did not wish to appeal that issue.
Accordingly, that matter is considered to have been abandoned, and
it will not be further discussed in this decision.

Finally, the Board notes that because this appeal was developed as
one relating to an attempt to reopen claims for benefits relating
to two rather specific disabilities, it may not fully comprehend
the reasons the veteran is seeking benefits. Rather than
maintaining that she has some disability related exclusively to
urinary tract infection and pyelonephritis, her contentions could
be read more generally to the effect that, beginning in service and
over the course of the years since then, she has experienced what
she believes to be an abnormally high incidence of genito- urinary
infections/problems. She may be arguing that since this trend
appears to her to have begun in service, she is entitled to
compensation from VA for it. A decision addressing this contention,
however, has not been made by the RO, and therefore, it is not a
proper subject for a decision by the Board. Nevertheless, while the
Board is making no judgments as to the merits of such a claim, if
it more accurately reflects the veteran's position, she may wish to
submit a new application for benefits to the RO for a formal
decision.

FINDINGS OF FACT

1. The veteran was previously denied service connection for urinary
tract infection and pyelonephritis in a December 1986 rating
action.

2. The veteran did not appeal the December 1986 rating action.

- 3 -

3. The documents added to the record since the prior claims were
denied are not, by themselves or in connection with evidence
previously assembled, so significant that they must be considered
in order to fairly decide the merits of those claims.

CONCLUSIONS OF LAW

1. Evidence received since the December 1986 final rating decision
denying entitlement to service connection for pyelonephritis is not
new and material, and the claim for that benefit may not be
reopened. 38 U.S.C.A. 1131, 5100, 5102, 5103, 5103A, 5106, 5107,
5108, 5126 (West Supp. 2001); 38 C.F.R. 3.303, 3.15.6(a) (2001), 66
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38
C.F.R 3.102, 3.156(a), 3.159 and 3.326(a)).

2. Evidence received since the December 1986 final rating decision
denying entitlement to service connection for urinary tract
infection is not new and material, and the claim for that benefit
may not be reopened. 38 U.S.C.A. 1131, 5100, 5102, 5103, 5103A,
5106, 5107, 5108, 5126 (West Supp. 2001); 38 C.F.R. 3.303, 3.156(a)
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R 3.102, 3.156(a), 3.159 and 3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, it is noted that there has been a significant
change in the law during the pendency of this appeal. On November
9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096
(2000). This law redefines the obligations of VA with respect to
the duty to assist and includes an enhanced duty to notify a
claimant as to the information and evidence necessary to
substantiate a claim for VA benefits.

- 4 -

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA or filed before the date of
enactment and not yet final as of that date. 38 U.S.C.A. 5100,
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); see Karnas
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf Dyment v.
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only
section 4 of the VCAA, amending 38 U.S.C. 5107, was intended to
have retroactive effect). The VCAA provided that nothing in amended
section 5103A, pertaining to the duty to assist claimants, shall be
construed to require the Secretary to reopen a claim that has been
disallowed except when new and material evidence is presented or
secured. 38 U.S.C.A. 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 29,
2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)). These
regulations, likewise, apply to any claim for benefits received by
VA on or after November 9, 2000, as well as to any claim filed
before that date but not decided by the VA as of that date, with
the exception of the amendments to 38 C.F.R. 3.156(a) relating to
the definition of new and material evidence and to 38 C.F.R. 3.159
pertaining to VA assistance in the case of claims to reopen
previously denied final claims (the second sentence of 3.159(c) and
3.159(c)(4)(iii)), which apply to any claim to reopen a finally
decided claim received on or after August 29, 2001. See 66 Fed.
Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under the VCAA
have been fulfilled to the extent possible. Among other things, the
VCAA provides that VA must notify the veteran of evidence and
information necessary to substantiate his/her claim and inform
him/her whether he/she or VA bears the burden of producing or
obtaining that evidence or information. 38 U.S.C.A. 5103(a) (West
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R. 3.159(b)); Quartuccio v. Principi,
16 Vet. App. 183 (2002). In this regard, the veteran was notified
of the information necessary to substantiate her claims by a June
1998 letter, and the discussion in the October 1998 statement of
the case. These documents specifically set forth the definition of
"new and

- 5 -

material evidence." Moreover, the questions asked by the veteran's
representative at the January 1999 hearing, together with the
veteran's answers, make it clear that the criteria by which service
connection is established was understood. In view of these facts,
the Board believes there is no outstanding duty to inform the
veteran that any additional information or evidence is needed to
substantiate her claim.

Further, it is observed that while it may not have been explicitly
communicated to the veteran which information and evidence she was
to provide to VA and which information and evidence VA would
attempt to obtain on her behalf, the transcript of the 1999 hearing
makes it clear that it was understood by the parties that VA would
attempt to obtain any records she identified as relevant to her
claim. This is what occurred, and although the RO was unsuccessful
in obtaining records from each source the veteran identified, she
was advised of this fact, and since then has had ample opportunity
to attempt to obtain these records on her own.

The VCAA also requires VA to make reasonable efforts to assist the
claimant in obtaining evidence necessary to substantiate the claim
for the benefit sought unless no reasonable possibility exists that
such assistance would aid in substantiating the claim. 38 U.S.C.A.
5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 .(Aug.
29, 2001) (to be codified as amended at 38 C.F.R. 3.159(c), (d)).
Here, the RO obtained the veteran's service medical records,
records of her recent treatment, and attempted to obtain all other
private records the veteran identified to be available and relevant
to her claims. There appears to be no other development left to
accomplish, and under the foregoing circumstances, the Board
considers the requirements of the VCAA to have been met.

Under applicable criteria, service connection will be granted for
disability resulting from injury or disease incurred in or
aggravated in service. 38 U.S.C.A. 1131; 38 C.F.R. 3.301, 3.303.
Further, service connection may be granted for any disease
diagnosed after discharge when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

- 6 -

The record shows that the veteran first submitted an application
for VA compensation benefits in 1986. On her application form she
wrote that the nature of the disease for which the claim was made
was "Kidney Infection." Elsewhere on the application she indicated
that she had been treated in service for a urinary tract infection.
In considering this claim, the RO reviewed the veteran's service
medical records and also obtained the records from the private
hospital at which the veteran indicated she had recently received
treatment. The veteran's service medical records confirmed that she
was under active treatment for a urinary tract inflection when she
was discharged. (She was prescribed medication for the condition on
December 6, 1979, and was discharged on December 7, 1979.) The
private medical records confirmed that the veteran was treated for
acute pyelonephritis in August 1986, when she presented to the
emergency room with a fever of 102.2 degrees, and increased
frequency of urination. This record also showed that the veteran
gave a history of having had what she thought was an acute
infection in 1984, but that she had no further infection since
then.

With the evidence demonstrating that the infection noted at service
discharge-, to have been acute and transitory, and with no evidence
linking pyelonephritis first shown approximately 7 years after
service, to service, the veteran's claim was denied in a December
1986 rating action. She was advised of this decision and of her
appellate rights in a letter addressed to her in December 1986. She
did not appeal this decision, and after one year it became final.
See 38 U.S.C.A. 4005(c); 38 C.F.R. 3.104, 19.129, 19.192 as in
effect at the time.

The veteran next attempted to reopen her claims in 1998, when she
wrote thin RO that she "would like to reopen my claim for non-
service urinary tract infection, pyelonephritis." It is from the
August 1998 decision to deny this claim that the current appeal
arises.

Under applicable criteria, claims that are the subject of a prior
final denial may be reopened if new and material evidence is
received with respect to them. If the claim is thus reopened, it
will be reviewed on a de novo basis, with consideration given to
all the evidence of record. 38 U.S.C.A. 5108, 7105; Evans v. Brown,
9 Vet.App.

- 7 -

273 (1996). For claims received prior to August 29, 2001, as is the
case here, new and material evidence means evidence not previously
submitted to agency decisionmakers which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a). See Hodge v. West, 155 F.3d 1356
(Fed. Cir. 1998). (For claims filed on and after August 29, 2001,
new and material evidence is defined as set out at 66 Fed. Peg.
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 3.156.
Since the matter currently before the Board was initiated in 1998,
however, the pre-August 29, 2001 definition of new and material
evidence must be used.)

The evidence that is considered to determine whether new and
material evidence has been received is the evidence received since
the last final disallowance of the veteran's claim on any basis.
Evans v. Brown, 9 Vet.App. 273 (1996). This evidence is presumed
credible for the purposes of reopening the veteran's claim, unless
it is inherently false or untrue or, if it is in the nature of a
statement of other assertion, it is beyond the competence of the
person making the assertion. Duran v. Brown, 7 Vet. App. 216
(1995); Justus v. Principi, 3 Vet.App. 510 (1992). See also
Robinette v. Brown, 8 Vet.App. 69 (1995).

The evidence added to the record in connection with the veteran's
current claim includes medical records from the veteran's National
Guard service dated between 1989 and 1998; VA treatment records
dated between 1989 and 1999; records of the veteran's contact with
a VA hospital in 1979 and 1980; private medical records dated in
1989, 1990, 1996; statements from the veteran and her relatives;
the veteran's hearing transcript; and two photocopied pages of
information submitted by the veteran in January 2001 regarding
kidney infection.

None of the rather extensive medical records associated with the
file since the veteran's claims were denied in 1986 shows her to
have been diagnosed with pyelonephritis. Likewise, they fail to
show the presence of a chronic urinary tract infection. They do
show diagnoses of cystitis in 1989, vaginitis in 1990, 1991 and

- 8 -

1996, and a urinary tract in infection in 1995, but as mentioned,
there is no indication in these records that the veteran has an on-
going chronic urinary tract infection, or that any of these
problems were considered by those treating the veteran as related
to the urinary tract infection shown in her service medical
records. Further, an "Initial Medical Review - Annual Medical
Certificate" prepared in January 1997 in connection with the
veteran's National Guard service reflects that she denied having
any current medical problem, or taking any medication. This
document also revealed that the veteran was considered "FULLY FIT."
Medical records that fail to show the presence of the claimed
disabilities obviously do not provide any relevant information with
respect to a claim for service connection and are therefore
immaterial to the fundamental question presented in the veteran's
case.

The statements from the veteran and her relatives and the
transcript of her hearing appear to be offered to demonstrate the
veteran has the disabilities for which service connection is
sought, and that the onset of these conditions occurred during her
military service in the 1970's. As indicated in the preceding
paragraph, this contention is contradicted by what amounts to all
the medical evidence of record. Further, to the extent it is not
cumulative of the contention advanced by the veteran when she first
applied for compensation in 1986, assertions by these lay persons,
(as opposed to opinions offered by those skilled in the medical
sciences) that attempt to offer diagnoses of current illnesses and
opinions as to their time of onset are not credible, and therefore
not material to the underlying question of whether any current
disability is related to service. Accordingly, this evidence may
not be used as a basis for reopening the veteran's claims.

The records of the veteran's contact with a VA hospital in 1979 and
1980 are just that, the form prepared in connection with her
application for treatment. They offer no indication of the nature
of the disability for which treatment was sought. (In this regard,
it is also noted that when the RO attempted to obtain copies of any
1979 treatment of the veteran at this VA hospital in connection
with the veteran's 1986 claim, they were informed that there were
no records.) Moreover, the two pages of data provided by the
veteran in 2001 regarding kidney infection (chronic and acute

- 9 -

pyelonephritis), simply set out general facts about those
conditions, such as symptoms, and treatment. These documents do not
provide any information that is particular to the veteran, as for
instance that she actually has the disease. Evidence that fails to
address the question of whether the veteran has the disabilities
for which benefits are sought, is immaterial to the underlying
issue on appeal.

Under the foregoing circumstances, the Board considers none of the
evidence obtained in connection with the veteran's attempt to
reopen her claims for service connection to bear directly and
substantially upon the specific matter under consideration or to be
of such significance that it must be considered together with all
the evidence in order to fairly decide the merits of the claims.
Accordingly, the veteran has not submitted evidence that is new and
material and the claims for service connection for pyelonephritis
and urinary tract infection are not reopened.

ORDER

New and material evidence has not been presented to reopen a claim
for service connection for pyelonephritis, and the appeal is
denied.

New and material evidence has not been presented to reopen a claim
for service connection for urinary tract infection, and the appeal
is denied.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115

- 10 -

Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 11 -



